DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter


Claims 1-20  are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the graphics processor recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Siu (US-2006/010244) and Blumrich (US-2011/0119446), both of which were cited in the previous office action of 10/29/2020.  However, the combination does not fully teach the particularly recited method set forth in claim 1 comprising a  scheduler is a hardware scheduler to schedule an instruction for execution by the plurality of processing cores and the plurality of processing cores include a mixed precision core to perform a mixed precision matrix multiply and accumulate operation in response to the instruction, 
Independent claim 9 is allowed for the reasons set forth above for claim 1.  Claims 10-17 each ultimately depend from claim 9, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 18 is allowed for the reasons set forth above for claim 1.  Claims 19, and 20 each ultimately depend from claim 9, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619